                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


 JEFFREY COLEMAN,                               )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )   No. 4:19-CV-972 CAS
                                                )
 MALLINCKRODT ENTERPRISES LLC,                  )
 et al.,                                        )
                                                )
               Defendants.                      )
                                                )



                                     JOINT STATEMENT

(a)   A brief statement of the facts and procedural history of the state and federal court
      proceedings;

      Plaintiff filed this case on September 15, 2017 in the State of California, County of

      Alameda Superior Court. Defendants timely answered the complaint, denying the

      allegations, on November 13, 2017. On the same day, Defendants also timely removed

      this case, based on diversity jurisdiction, to the District Court for Northern District of

      California.


      On February 5, 2018, the parties completed their selection of a mandatory alternative

      dispute resolution process (per local rules of the Northern District of California), opting

      to participate in mediation.


      The parties exchanged initial disclosures pursuant to the Federal Rules of Civil Procedure

      on February 15, 2018.




                                                1
      Defendants then moved to compel arbitration on May 1, 2018 and, in the alternative,

      moved to transfer this case on May 3, 2018.


      In light of these motions relating to the appropriate forum of this litigation, the parties did

      not conduct any additional discovery nor schedule mediation with the Northern District

      of California.


      The Northern District of California granted Defendants’ motion to transfer on April 23,

      2019, transferring the case to this Court. The Northern District also terminated the

      motion to compel arbitration without prejudice, ruling that it could be re-filed in this

      Court after transfer as warranted.


(b)   the issues remaining for determination;

      Defendants will re-file their motion to compel arbitration, which is the first issue that

      remains open for determination.


      All factual and legal issues relating to Plaintiff’s 10 claims for relief, and Defendants’

      affirmative defenses, remain for determination at this time in light of the case activity

      described above.


(c)   a summary of the outcome of mediation;

      In light of the motions that were pending in the Northern District until recently, the

      parties have not participated in mediation.


(d)   the potential for settlement, and the status though not the content of any offers of
      settlement;

      Plaintiff’s Position: Plaintiff is open to participating in reasonable efforts toward early

      resolution, however, based on prior discussions, Plaintiff anticipates that Defendants and


                                                 2
      Plaintiff will disagree as to what is a reasonable demand for this case and likely some

      discovery efforts will need to move forward. To date, no substantive settlement

      discussions have taken place.


      Defendants’ Position: Defendants are open to participating in reasonable efforts toward

      early resolution if Plaintiff makes a reasonable demand. To date, no substantive

      settlement discussions have taken place.


(e)   whether Mallinckrodt intends to refile its motion to compel arbitration and stay
      proceedings; and

      Yes, Mallinckrodt intends to refile its motion to compel arbitration.


(f)   when it is reasonably likely this case would be ready to proceed to trial.

      Plaintiff’s Position: Plaintiff anticipates that the case would be trial-ready 12 – 15 months

      following a ruling on a motion to compel arbitration, if this case were not transferred to

      arbitration. Plaintiff agrees with Defendants’ position below to the extent that there will

      be significant discovery, including out-of-state depositions, and discovery disputes.

      However, Plaintiff believes a 12-15 trial date window is more appropriate.


      Defendants’ Position: Defendants anticipate that the case would be trial-ready 15-18

      months following a ruling on a motion to compel arbitration, if this case were not

      transferred to arbitration. We anticipate document discovery will require significant time

      as the wide range of Plaintiff’s claims may involve a broad range of documents that

      require significant effort to retrieve and produce. We anticipate that, for this reason, the

      parties may also have disputes as to the relevancy and discoverability of certain sensitive

      business documents. Additionally, we anticipate the case will involve several out-of-




                                                 3
    s/ Gregory C. Cheng




4
